MEMORANDUM **
Angel Vasquez-Vasquez appeals from his guilty-plea conviction and 24-month *807sentence for conspiracy to transport illegal aliens and transportation of an illegal alien, in violation of 8 U.S.C. § 1824(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Vasquez-Vasquez’s counsel has filed a brief stating there are no grounds for relief, along with a request to withdraw as counsel of record.
By order filed February 1, 2010, counsel was advised that the court appeared to lack jurisdiction over the appeal because appellant has been released from custody and his term of supervised release has expired. Counsel was ordered to move for voluntary dismissal or show cause why the appeal should not be dismissed. To date, counsel has not responded.
Because Vasquez-Vasquez has been released from custody and his term of supervised release has expired, we dismiss the appeal as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.